Order entered April 24, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00179-CV

                                THOMAS C. DAVIS, Appellant

                                              V.

                                 L. LOUISE DAVIS, Appellee

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-13843

                                           ORDER
        Before the Court is appellant’s April 22, 2019 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief, received on April 22, 2019, filed

as of the date of this order.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE